DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Claim Status
Claims 1 – 14 stand rejected under U.S.C 103. Claims 15 – 20 are cancelled. Support for amendments to claim 5 are found in Paragraphs 29, 45, 61, and 62 of the specifications. 

112(b) Rejection Response
Applicants amendment of claim 5 renders the 112(b) rejection moot as the arrival time has been clarified as referring to the arrival time of the shear wave at different locations. 

103 Rejections Response
Applicants arguments with regards to the prior art are acknowledged but ultimately found unpersuasive. 
1”. As evidenced by both applicant and Azuma, using phased array for non-perpendicular transmission is known in the art. Therefore, a person of ordinary skill in the art would find it obvious to non-perpendicular transmission using the phased array transducer in Ivancevich based on the totality of the evidence. This understanding of non-perpendicular transmission also applies to the teaching of claim 9. 
Applicant makes a similar argument about the inapplicability of Heo by stating that Heo “allows user input for steering for imaging, not ARFI”. However, as demonstrated in the arguments above, references can be combined in order to explain that one of ordinary skill in the art would be aware of the knowledge of user inputs and apply that same knowledge to the device of Ivancevich. All of the cited references are within the field of ultrasound, even if the signals produce a different effect. In other words, an angle of intersection with respect to the transducer common to all of ultrasound is a necessary consideration for both conventional imaging and acoustic radiation force imaging (ARFI). The relevant consideration in a conclusion of obviousness is whether the references are analogous art, and given that they are all concerned with ultrasound transmissions, even if employed for a different purpose, they are all within the field of ultrasound and therefore would be within the purview of those skilled. 
Additionally, in regards to the use of Heo for claim 10, on page 7 applicant states the Heo teaches away from using a rectangular or square ROI by stating in [0050]: “The controller 500 according to the disclosed embodiment sets a region of interest (ROI) in an ultrasonic image, particularly, in a sonoelastographic image displayed on the display portion 550 as a shape corresponding to that of an interested object instead of a simple circular or quadrangular shape including the interested object.” Examiner respectfully disagrees. Heo statement that the shape of the ROI corresponds to that of the interested object is not a teaching away from the claim limitation of “wherein the region of interest is rectangular or square and wherein the transmit scan line is non-perpendicular and non-parallel to all sides of the rectangular or square region of interest. (Claim 10)”.  Heo simply implies that an ROI that matches the shape of the object is preferable. However, simply because one method is preferable does not mean the method is teaching away. It has only been described as somewhat inferior to some other method but does not explicitly state the use of the other method is wrong or damaging, simply not preferable2. However, it does indicate that the use of the other method of a quadrangular or rectangular ROI is known in the art. 
Applicant argues that Wang is not applicable because it is directed to determining an angle of fibers of tissue (remarks, p. 7), however applicants claim language in claim 4 is: “receiving the angle comprises determining the angle from image processing and without user input of the angle.” Wang is determining an angle from image processing. Furthermore claim 5 recites: “determining an angle comprises determining  from a vector field based on arrival time” and Figure 7(c) of Wang shows the determination of a vector field based on arrival time (See Fig. 7 caption c: “The phase velocity can be measured from the same data by finding the local gradient of the arrival-times at all locations using finite differences”). Furthermore, applicant is arguing against references individually but non-obviousness cannot be shown by attacking references individually where the rejections are based on combinations of references3.
Applicant further argues that Labyed is inapplicable because it does not use displacement along non-parallel scanlines to form a vector field (remarks, p. 7), however, Labyed is used in view of Wang which teaches the formation of the vector fields and Labyed teaches the use of non-parallel scan lines. Taken in combination, Labyed and Wang teach claim 6.  
Similarly, applicant argues that Bercoff is inapplicable because Bercoff does not set an angle of a given pushing pulse but instead the angle is from a series of pushing pulses (remarks, p. 7). However, setting an angle from a series includes individual pushing pulses which encompass the limitation of a given pushing pulse in claim 7. Further, the “comprising” transitional phrasing is open-ended and does not exclude the additional pushing pulses implied by the series cited by applicant4.
	For the aforementioned reasons, applicants’ arguments are found unpersuasive and the rejections are maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivancevich et al. (US 20150201905), as evidenced by Azuma (US 20100256494), in view of Heo et al. (US 20180168550).
Regarding claim 1, Ivancevich et al. teach a method (Fig. 1 and 12) for shear wave imaging (“The acoustic waveform is transmitted for generating a shear, longitudinal, or other wave as stress to displace tissue” (Para. [0021])) with an ultrasound scanner (Fig 12; transducer 14), the method comprising:
positioning a region of interest of tissue of a patient (“…a user input is provided for manual or assisted designation of a region of interest for which information is to be obtained.” (Para. [0062]));
wherein  an angle for intersect of a radiation force pulse transmitted from a transducer of the ultrasound scanner with a focus location is  away from perpendicular to a center of the transducer (“The acoustic waveform is transmitted for generating a shear, longitudinal, or other wave as stress to displace tissue. The excitation is an ultrasound pushing pulse… The shear wave or waves are generated at the focal region and propagate laterally, axially, and/or in other directions from the focal region…The focus for the generating the wave or waves is swept. To sweep the focus, the location of the focus is changed over time.” (Para. [0021]-[0024]), “The excitation is focused using a phased array with or without a mechanical focus. A mechanical focus may be provided for a given direction, such as an elevation focus. Azimuth and/or axial mechanical focus may be provided. In at least one direction and possibly all three (e.g., axial, azimuth, and elevation), the array of elements are electronically focused.” (Para. [0025]), note that the angle for intersect of a phased array would be away from perpendicular to a center of the transducer);
transmitting the radiation force pulse from the transducer of the ultrasound scanner to the focus location in or by the region of interest of the tissue of the patient, the radiation force pulse transmitting from the transducer to the intersect of the focus location at the angle, a shear wave being generated due to the radiation force pulse (“In act 30, an acoustic radiation force impulse (ARFI) beam is transmitted. The beam has a time varying focus. An array of elements in an ultrasound transducer transmits the ARFI beam converted from electrical waveforms. The acoustic energy with the time varying focus is transmitted to the tissue in a patient. The excitation is focused at a plurality of locations to allow detecting of the resulting shear wave or waves over a broader range of depths and/or lateral (e.g., azimuth and/or elevation) positions in tissue of interest (e.g., tissue region surrounding and/or including a possible tumor).” (Para. [0020])); 
scanning, by the ultrasound scanner, the region of interest with ultrasound as the shear wave propagates in the region of interest (“In act 36, the displacement is calculated as a function of time. The tissue is scanned multiple times to determine the displacement, such as scanning a region at least three times to determine displacement at two different times. The tissue is scanned using any imaging modality capable of scanning for displacement during the tissue's response to the pushing waveform, such as during or after application of the ARFI pushing pulse. The scan occurs over a range of times where the desired waveform (e.g., shear wave) would be passing through the tissue.” (Para. [0046]), “For ultrasound scanning, the wave is detected at locations adjacent to and/or spaced from the focal region for the ARFI pushing pulse.” (Para. [0047])); 
estimating a shear wave characteristic from the scanning (“…the displacements are used for shear wave velocity imaging. The distribution of shear velocities in a two or three-dimensional region are determined and mapped to image values. In another embodiment, shear wave velocity point quantification is performed. The value of the shear wave velocity at a location is displayed as text or a numerical value.” (Para. [0060])); 
generating an image of the shear wave characteristic of the tissue of the patient (“In act 38, an image is generated. The image represents the tissue characteristic or property. The image is a function of the displacement. Using the displacements themselves or a characteristic derived from the displacements (e.g., shear modulus), information to be displayed is calculated.” (Para. [0057])).
As discussed above, Ivancevich et al. teach that the angle for intersect of a radiation force pulse transmitted from a transducer of the ultrasound scanner with a focus location being away from perpendicular to a center of the transducer through the use of a phased array transducer. However, to the extent that there is any doubt that a phased array will allow for transmission of the radiation force pulse with a focus location being away from perpendicular to a center of the transducer, Applicant’s attention is invited to the Azuma reference as extrinsic evidence of the fact that a phased array will allow for transmission of the radiation force pulse to be transmitted with a focus location being away from perpendicular to a center of the transducer. See MPEP 2131.01. As stated in Azuma, “In ultrasonic imaging performed by electronic scanning using a phased array 600, by controlling a delay time between elements it is possible to perform transmission and reception of waves in which an ultrasound beam is not transmitted not only from the front face but is also deflected by an angle .theta. from the front face. Therefore, a direction that forms an angle -.theta. with a direction that is perpendicular to a surface that faces the object of an element…” (Para. [0082]). With this evidence, the use of a phased array teaches the limitation that the radiation force pulse is transmitted with a focus location being away from perpendicular to a center of the transducer.
However, while Ivancevich et al. does teach that instructions configure the beamformer/processor for operation by being loaded into a controller, by loading the phase profile table, Ivancevich et al. fail to teach that the instructions are specifically receiving an angle for intersect of radiation force pulse transmitted from a transducer.
In the field of phased array transducers, Heo et al. teach receiving an angle for intersect of radiation force pulse transmitted from a transducer (“A phased array probe PP is a probe in which elements are linearly arranged to transmit and receive ultrasonic waves while adjusting angles of the elements.” (Para. [0089]), “…a user inputs information with respect to a focal depth, a size or shape of an aperture, a steering angle or the like through the input portion 540, such pieces of information may be transferred to the ultrasound probe P through the cable 5 to be used for forming beams transmitted and received between a transmitter 100 and a receiver 200.” (Para. [0047])). 
It would be obvious to one skilled in the art before the effective filing date to modify Ivancevich et al. by receiving an angle for intersect of radiation force pulse transmitted from a transducer, as taught by Heo et al., in order to allow the information to be used for forming beams  and provide a desired control of the phased array (Para. [0047]).
Regarding claim 2, Ivancevich et al. teach positioning the region of interest comprises positioning the region of interest on an ultrasound image by user input of the region of interest (“…a user input is provided for manual or assisted designation of a region of interest for which information is to be obtained.” (Para. [0062])).
Regarding claim 3, modified Ivancevich et al. teach the method set forth above but fail to teach that receiving the angle comprises receiving user input of the angle.
In the field of phased array transducers, Heo et al. teach receiving the angle comprises receiving user input of the angle (“A phased array probe PP is a probe in which elements are linearly arranged to transmit and receive ultrasonic waves while adjusting angles of the elements.” (Para. [0089]), “…a user inputs information with respect to a focal depth, a size or shape of an aperture, a steering angle or the like through the input portion 540, such pieces of information may be transferred to the ultrasound probe P through the cable 5 to be used for forming beams transmitted and received between a transmitter 100 and a receiver 200.” (Para. [0047])).
It would be obvious to one skilled in the art before the effective filing date to modify Ivancevich et al. by receiving user input of the angle, as taught by Heo et al., in order to allow the information to be used for forming beams and to allow a desired control of the phased array (Para. [0047]).
Regarding claim 9, Ivancevich et al. teach that transmitting comprises forming an acoustic beam focused at the focus location and being along a transmit scan line, the transmit scan line being at the angle from the transducer so that the transmit scan line is non-perpendicular to the center of the transducer (“The focus for the generating the wave or waves is swept. To sweep the focus, the location of the focus is changed over time.” (Para. [0024]), “The excitation is focused using a phased array with or without a mechanical focus. A mechanical focus may be provided for a given direction, such as an elevation focus. Azimuth and/or axial mechanical focus may be provided. In at least one direction and possibly all three (e.g., axial, azimuth, and elevation), the array of elements are electronically focused.” (Para. [0025]), “The transmissions for detection may have lower power and/or short pulses (e.g., 1-5 carrier cycles) and use the same or different scan line as the ARFI beam. The transmissions for detection may have a wider beam profile along at least one dimension, such as laterally, for simultaneously forming receive samples along a plurality of scan lines. The wave or displacement may be monitored in one, two, or more directions.” (Para. [0047])).
Regarding claim 10, Ivancevich et al. teach the transmit scan line is non-perpendicular and non-parallel to the region of interest (“The transmissions for detection may have lower power and/or short pulses (e.g., 1-5 carrier cycles) and use the same or different scan line as the ARFI beam. The transmissions for detection may have a wider beam profile along at least one dimension, such as laterally, for simultaneously forming receive samples along a plurality of scan lines. The wave or displacement may be monitored in one, two, or more directions.” (Para. [0047])).
However, Ivancevich et al. fail to teach that the region of interest is rectangular or square.
In the same field of phased array transducers, Heo et al. teach that the region of interest is rectangular or square (“…sets a region of interest (ROI) in an ultrasonic image, particularly, in a sonoelastographic image displayed on the display portion 550 as a shape corresponding to that of an interested object instead of a simple circular or quadrangular shape including the interested object.” (Para. [0050]), note that an area of quadrangular shape includes a square or rectangular shape).
It would be obvious to one skilled in the art before the effective filing date to modify modified Ivancevich et al. by using a region of interest that is rectangular or square, as taught by Heo et al., in order to correspond to the that of an interested object (Para. [0050]).
Regarding claim 11, Ivancevich et al. teach that scanning comprises repetitively transmitting tracking pulses over the region of interest and receiving acoustic responses responsive to the tracking pulses (“…transmissions are performed repetitively along one or more transmit scan lines and receptions are performed along corresponding receive scan lines.” (Para. [0051]), “The transmission and reception for detection are performed multiple times to determine change due to displacement over time.” (Para. [0052])).
Regarding claim 12, Ivancevich et al. teach that estimating the shear wave characteristic comprises estimating shear wave velocity (“…the displacements are used for shear wave velocity imaging. The distribution of shear velocities in a two or three-dimensional region are determined and mapped to image values. In another embodiment, shear wave velocity point quantification is performed. The value of the shear wave velocity at a location is displayed as text or a numerical value.” (Para. [0060])) and wherein generating the image comprises generating a shear wave image (“In act 38, an image is generated. The image represents the tissue characteristic or property. The image is a function of the displacement. Using the displacements themselves or a characteristic derived from the displacements (e.g., shear modulus), information to be displayed is calculated. For example, a numerical or textual indication of the property may be displayed. In other embodiments, a plot and/or line fit and slope value are output. For example, displacement over time is displayed for each of one or more locations. The viscoelastic property is communicated to the user in the image. The image may be a graph, such as a plot of values as a function of location.” (Para. [0057])).

Claims 4-5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivancevich et al. (US 20150201905), as evidenced by Azuma (US 20100256494), in view of Heo et al. (US 20180168550) as applied to claim 1 above, and further in view of Wang et al., “Imaging Transverse Isotropic Properties of Muscle by Monitoring Acoustic Radiation Force Induced Shear Waves using a 2D Matrix Ultrasound Array”, IEEE Trans Med Imaging vol. 32 no. 9, 2013 September, pg. 1-34.
Regarding claims 4 and 5, modified Ivancevich et al. teach the method set forth above, but fail to teach that receiving the angle comprises determining the angle from image processing and without user input of the angle and determining the angle comprises determining from a vector field based on arrival time.
In the field of acoustic radiation force imaging, Wang et al. teach determining the angle from image processing and without user input of the angle (“To determine the predominant orientation of the fibers, the 3D Radon Transform (3D RT) of the 14L5 B-mode after line enhancement filtering was computed for all possible 3D orientations. For each orientation, the 3D RT is computed by projecting a 2D grid of parallel rays from that angle onto the volume… Thus, the dominant fiber orientation can be determined by searching for the angle where the 3D RT has the greatest variance.” (pg.10, full para. 3, lines 1-4 and 14-15), “The registered 14L5 B-mode and 4Z1C shear wave data for one acquisition when the push was perpendicular to the fibers is shown in Fig. 12(b). The phase and group velocities measured in the coronal plane are shown in Fig. 12(c), along with the true fiber orientation measured by 3D RT, which is projected onto the plane.” (pg. 10, A. Fiber Angle for Push Perpendicular to Fibers, full para. 1, lines 1-4), “The registered 14L5 B-mode and 4Z1C shear wave data for one acquisition when the push was oblique to the fibers is shown in Fig. 13(b). The tilt angle for the plane of symmetry estimated using the displacement amplitude…” (pg. 11, B Fiber Angle for Push Oblique to Fibers, full para. 1, lines 1-3), note that the B-mode images have 3D Radon Transform performed on them the B-mode and shear wave images are registered corresponding to image processing in the present application. The angle is then estimated from the registered images using displacement amplitude; Also, see Figures 7 and 9 and the conclusion section).
Wang et al. further teach (Fig. 7 and 9) determining an angle comprises determining  from a vector field based on arrival time (Fig. 7 caption: “The shear wave arrival-time in the coronal plane at the push focus, as highlighted in 7(a), are shown in 7(b) and 7(c) for the shear wave acquisition… The phase velocity can be measured from the same data by finding the local gradient of the arrival-times at all locations using finite differences. The direction and magnitude of the gradient within the coronal plane at selected points are shown by the arrows on top of the arrival-times. (d) The group velocity from (b) for all ray angles are shown in black, and the phase velocity from (c) averaged over all spatial locations in the plane as a function of phase angle in gray.” (pg. 26), “…sampling the arrival-times in the coronal plane still allows an approximation of the true SWS to be calculated. Next, the direction perpendicular to the fibers (the direction with the smallest speed) is estimated by fitting an ellipse or hippopede to the measured speeds in the coronal plane, as shown in Fig. 9(b).” (pg. 9, C. SWS Measurement for Push Oblique to Fibers, full para. 2, lines 10-13), “Both the phase and group velocity can be measured from 3D shear wave data, and either velocity can be used to estimate the fiber direction and SWS along and across the fibers with comparable results… For the more general imaging case when the push is oblique to the fibers, the angle between the push and the fibers can be estimated by finding the direction along which shear wave amplitude is the largest. For 30 acquisitions in the six muscle samples with oblique push angles of up to 40°, mean errors in the measured 3D fiber orientation were 5.4 ± 2.9° and 5.3 ± 3.2° from phase and group velocity measurements respectively, after estimating the push angle. Although the 3D fiber orientation can be estimated when the push is not perpendicular to the fibers, the ARFI induced shear wave displacement amplitude decreases as the push is tilted towards the fibers. For this reason, outlier estimates of the SWS can occur for highly oblique push angles.” (pg. 16, lines 1-9)); note that to determine phase and group velocity (i.e. illustrated by Figures. 7d and 9b), arrival times and gradients are determined and a vector field, as illustrated in Figure 7c, is determined based on the arrival times)
Note that with these teachings in Wang et al., the vector field based on arrival times is shown in Fig. 7c and that the arrival times and gradients are determined as a requirement in order to determine phase and group velocity. For further clarification, here note that the push angle is estimated by finding the direction along which the shear wave amplitude is the largest. Monitoring the characteristics of the shear wave requires generating a phase and group velocity, wherein determining a vector field based on arrival times is necessary (i.e. the push angle is estimated by determining a vector field based on arrival times).  Wang et al. further recognizes that when the push angle is "highly oblique" (i.e. push is tilted towards the fibers, which correspond to a shear wave propagation direction), outlier estimates of the SWS (shear wave speed) can occur, which suggests to one of ordinary skill in the art that highly oblique push angles should be avoided. .
It would be obvious to one skilled in the art before the effective filing date to modify modified Ivancevich et al. by determining the angle from image processing and without user input of the angle and determining the push angle from a vector field based on arrival time, as taught by Wang et al., in order to avoid having a highly oblique push angle and thus avoid outlier estimates of the shear wave speed (pg. 16, lines 7-9).
Regarding claim 13, modified Ivancevich et al. teach the method set forth above but fail to teach that generating the image comprises determining vectors from gradients of arrive times of the shear wave at locations in the region of interest and generating the image as representing the vectors.
In the field of acoustic radiation force imaging, Wang et al. teach (Fig. 7 and 9) determining vectors from gradients of arrive times of the shear wave at locations in the region of interest and generating the image as representing the vectors (Fig. 7c) (Fig. 7 caption: “The shear wave arrival-time in the coronal plane at the push focus, as highlighted in 7(a), are shown in 7(b) and 7(c) for the shear wave acquisition… The phase velocity can be measured from the same data by finding the local gradient of the arrival-times at all locations using finite differences. The direction and magnitude of the gradient within the coronal plane at selected points are shown by the arrows on top of the arrival-times. (d) The group velocity from (b) for all ray angles are shown in black, and the phase velocity from (c) averaged over all spatial locations in the plane as a function of phase angle in gray.” (pg. 26), “…sampling the arrival-times in the coronal plane still allows an approximation of the true SWS to be calculated. Next, the direction perpendicular to the fibers (the direction with the smallest speed) is estimated by fitting an ellipse or hippopede to the measured speeds in the coronal plane, as shown in Fig. 9(b).” (pg. 9, C. SWS Measurement for Push Oblique to Fibers, full para. 2, lines 10-13), “Both the phase and group velocity can be measured from 3D shear wave data, and either velocity can be used to estimate the fiber direction and SWS along and across the fibers with comparable results… For the more general imaging case when the push is oblique to the fibers, the angle between the push and the fibers can be estimated by finding the direction along which shear wave amplitude is the largest. For 30 acquisitions in the six muscle samples with oblique push angles of up to 40°, mean errors in the measured 3D fiber orientation were 5.4 ± 2.9° and 5.3 ± 3.2° from phase and group velocity measurements respectively, after estimating the push angle. Although the 3D fiber orientation can be estimated when the push is not perpendicular to the fibers, the ARFI induced shear wave displacement amplitude decreases as the push is tilted towards the fibers. For this reason, outlier estimates of the SWS can occur for highly oblique push angles.” (pg. 16, lines 1-9), note that to determine phase and group velocity (i.e. illustrated by Figures. 7d and 9b), arrival times and gradients are determined and a vector field, as illustrated in Figure 7c, is determined based on the gradients of arrive times).
Note that with these teachings in Wang et al., the vector field image is shown in Fig. 7c and that the arrival times and gradients are determined as a requirement in order to determine phase and group velocity. For further clarification, here note that the push angle is estimated by finding the direction along which the shear wave amplitude is the largest. Monitoring the characteristics of the shear wave requires generating a phase and group velocity, wherein determining a vector field based on arrival times is necessary (i.e. the push angle is estimated by determining a vector field based on arrival times). Wang et al. further recognizes that when the push angle is "highly oblique" (i.e. push is tilted towards the fibers, which correspond to a shear wave propagation direction), outlier estimates of the SWS (shear wave speed) can occur, which suggests to one of ordinary skill in the art that highly oblique push angles should be avoided.
It would be obvious to one skilled in the art before the effective filing date to modify modified Ivancevich et al. by determining vectors from gradients of arrive times of the shear wave at locations in the region of interest and generating the image as representing the vectors, as taught by Wang et al., in order to avoid having a highly oblique push angle and thus avoid outlier estimates of the shear wave speed (pg. 16, lines 7-9).

2.	Claim 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivancevich et al. (US 20150201905), as evidenced by Azuma (US 20100256494), in view of Heo et al. (US 20180168550), and Wang et al., “Imaging Transverse Isotropic Properties of Muscle by Monitoring Acoustic Radiation Force Induced Shear Waves using a 2D Matrix Ultrasound Array”, IEEE Trans Med Imaging vol. 32 no. 9, 2013 September, pg. 1-34 as applied to claims 1 and 4 above, and further in view of Labyed et al. (US 20160199034).
Regarding claim 6 and 14, modified Ivancevich et al. teach the method set forth above.
Further, in the field of acoustic force radiation, Wang et al. teach determining from a vector field based on displacements and generating the image as representing the vectors (Fig. 7c) (Fig. 7 caption: “The shear wave arrival-time in the coronal plane at the push focus, as highlighted in 7(a), are shown in 7(b) and 7(c) for the shear wave acquisition… The phase velocity can be measured from the same data by finding the local gradient of the arrival-times at all locations using finite differences. The direction and magnitude of the gradient within the coronal plane at selected points are shown by the arrows on top of the arrival-times. (d) The group velocity from (b) for all ray angles are shown in black, and the phase velocity from (c) averaged over all spatial locations in the plane as a function of phase angle in gray.” (pg. 26), “…sampling the arrival-times in the coronal plane still allows an approximation of the true SWS to be calculated. Next, the direction perpendicular to the fibers (the direction with the smallest speed) is estimated by fitting an ellipse or hippopede to the measured speeds in the coronal plane, as shown in Fig. 9(b).” (pg. 9, C. SWS Measurement for Push Oblique to Fibers, full para. 2, lines 10-13), “Both the phase and group velocity can be measured from 3D shear wave data, and either velocity can be used to estimate the fiber direction and SWS along and across the fibers with comparable results… For the more general imaging case when the push is oblique to the fibers, the angle between the push and the fibers can be estimated by finding the direction along which shear wave amplitude is the largest. For 30 acquisitions in the six muscle samples with oblique push angles of up to 40°, mean errors in the measured 3D fiber orientation were 5.4 ± 2.9° and 5.3 ± 3.2° from phase and group velocity measurements respectively, after estimating the push angle. Although the 3D fiber orientation can be estimated when the push is not perpendicular to the fibers, the ARFI induced shear wave displacement amplitude decreases as the push is tilted towards the fibers. For this reason, outlier estimates of the SWS can occur for highly oblique push angles.” (pg. 16, lines 1-9).  See Figures 7 and 9.
However, modified Ivancevich et al. and Wang et al. fail to teach non-parallel receive scan lines/lines at different orientations. In the field of acoustic radiation force imaging, Labyed et al. teach non-parallel receive scan lines. Although the disclosure is mostly drawn to the use of parallel lines (Fig.4), Labyed et al. states “non-parallel and/or non-vertical receive lines may be used” (Para. [0045]). With that, if the receive lines are non-parallel they are inherently at different locations/orientations
It would be obvious to one skilled in the art before the effective filing date to modify modified Ivancevich et al. by including non-parallel receive scan lines/lines at different orientations, as taught by Labyed et al., because the use of non-parallel scan lines would increase the size of the tracking area. 

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivancevich et al. (US 20150201905), as evidenced by Azuma (US 20100256494), in view of Heo et al. (US 20180168550) as applied to claim 1 above, and further in view of Bercoff et al. (WO 2016102991).
Regarding claim 7, modified Ivancevich et al. teach the method set forth above, but fail to teach that receiving the angle comprises determining an orientation of anatomy within the region of interest and setting the angle to be perpendicular to the orientation.
In the same ultrasound field, Bercoff et al. teach determining an orientation of anatomy within the region of interest and setting the angle to be perpendicular to the orientation by stating “in a spatial characterization step b) , a set of spatial characteristics of the region of interest in the anisotropic medium is determined based on the initial physical parameter or the plurality of initial physical parameters,” “the set of spatial characteristics may for instance comprises the direction of anisotropic features 3 or the spatial angle of the anisotropic features 3 with a reference plane or line such as the direction of extension of the transducer array 4, for instance the spatial angle of fibers direction 3a with the direction of extension of the transducer array 4,” (pg. 22, line 12-23) and “generating the shear wave are determined so that a wave front of said shear wave is substantially perpendicular to at least one of: a direction of anisotropic features in the anisotropic medium” (pg. 5, lines 15-19).
It would be obvious to one skilled in the art before the effective filing date to modify modified Ivancevich et al. by determining an orientation of anatomy within the region of interest and setting the angle to be perpendicular to the orientation, as taught by Bercoff et al., because determining the shear wave characteristics (the angle of the shear wave front) on the basis of the spatial characteristics of the anisotropic medium strongly improves the quality, reliability and reproducibility of the images and measurement obtained by the shear wave imaging (pg. 8, lines 14-20).
Regarding claim 8, modified Ivancevich et al. teach the method set forth above, but fail to teach that determining the orientation comprises determining the orientation as a direction of muscle or collagen fibers.
In the same ultrasound field, Bercoff et al. teach determining the orientation as a direction of muscle or collagen fibers by stating “the set of spatial characteristics may for instance comprises the direction of anisotropic features 3 or the spatial angle of the anisotropic features 3 with a reference plane or line such as the direction of extension of the transducer array 4, for instance the spatial angle of fibers direction 3a with the direction of extension of the transducer array 4” (pg. 22, lines 16-23). The anisotropic features 3 are specifically identified as being muscle fascicles or arrays of collagen fibers in tendons (p. 9, lines 7-12).
It would be obvious to one skilled in the art before the effective filing date to modify modified Ivancevich et al. by determining the orientation as a direction of muscle or collagen fibers, as taught by Bercoff et al., because determining the direction of the anatomical fibers will allow for the scanning angle to be set perpendicular to the fiber orientation, which is consistent with the aims of Bercoff et al. Determining the shear wave characteristics (the angle of the shear wave front) on the basis of the spatial characteristics of the anisotropic medium strongly improves the quality, reliability and reproducibility of the images and measurement obtained by the shear wave imaging (pg. 8, lines 14-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 4:30PM.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Acting SPE, Art Unit 3793                                                                                                                                                                                                        




    
        
            
        
            
    

    
        1 See In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 and MPEP 2145 (III)
        2 See MPEP 2145 (X)(1)
        3 See MPEP 2145 (IV)
        4 See MPEP 2111.03